Title: From Thomas Jefferson to Thomas Beale Ewell, 30 August 1805
From: Jefferson, Thomas
To: Ewell, Thomas Beale


                  
                     Sir 
                     
                     Monticello Aug. 30. 05.
                  
                  I thank you for the pamphlet you have been so kind as to send me, and shall read it with pleasure in the first leisure moment. how far a general work on chemistry is yet to be desired you are more able to judge than I am. but of the importance of turning a knolege of chemistry to houshold purposes I have been long satisfied. the common herd of philosophers seem to write only for one another. the chemists have filled volumes on the composition of a thousand substances of no sort of importance to the purposes of life; while the arts of making bread, butter cheese, vinegar, soap, beer, cyder Etc remain totally unexplained. Chaptal has lately given the chemistry of wine making. the late Doctr. Pennington did the same as to bread, & promised to pursue the line of rendering his knolege useful to common life; but death deprived us of his labors. good treatises on these subjects would recieve general approbation.   I recall with pleasure the many happy days of my youth spent at College with your father. the friendships which are formed at that period are those which remain dearest to our latest day. I learn with great pleasure also that he approves the course of administration of the public affairs which I am pursuing. I am more uneasy under the disapprobation of my friends than others because it does not arise from hostile dispositions. in all cases I know that whatever your father thinks is from honest motives. Accept my salutations & assurances of respect
                  
                     Th:Jefferson 
                     
                  
               